UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrantþ Filed by a Party other than the Registranto Check the appropriate box: oPreliminary Proxy Statement oConfidential, For Use of the Commission Only (As Permitted by Rule 14a-6(e)(2)) þDefinitive Proxy Statement oDefinitive Additional Materials oSoliciting Material under Rule 14a-12 INFORMATION ANALYSIS INCORPORATED (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þNo fee required oFee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3)Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it wasdetermined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: oFee paid previously with preliminary materials. oCheck box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount Previously Paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: 11240 Waples Mill Road, Suite 201, Fairfax, Virginia 22030 (703) 383-3000 (800) 829-7614 Fax: (703) 293-7979 www.infoa.com March 26, 2015 Dear Shareholder, We, the Board of Directors of Information Analysis Incorporated, cordially invite you to attend our 2015 annual meeting of shareholders to be held at 10:00 AM on Tuesday, May 5, 2015, at our offices at 11240 Waples Mill Road, Suite 201, Fairfax, Virginia 22030.The attached notice of annual meeting and proxy statement describe the business we will conduct at the meeting and provide information about Information Analysis Incorporated that you should consider when you vote your shares. When you have finished reading the proxy statement, please promptly vote your shares by marking, signing, dating and returning the proxy card in the enclosed envelope.We encourage you to vote by proxy so that your shares will be represented and voted at the meeting, whether or not you can attend. Sincerely, Sandor Rosenberg Chairman of the Board and Chief Executive Officer 11240 Waples Mill Road, Suite 201, Fairfax, Virginia 22030 (703) 383-3000 (800) 829-7614 Fax: (703) 293-7979 www.infoa.com March 26, 2015 NOTICE OF 2 TIME: 10:00 AM DATE: May 5, 2015 PLACE: Information Analysis Incorporated 11240 Waples Mill Road, Suite 201 Fairfax, Virginia 22030 PURPOSES: 1. The election of five (5) directors to serve until the next Annual Meeting of Shareholders and until their successors are elected and qualified. 2. An advisory vote to approve the Company's executive compensation for Named Executive Officers. 3.
